Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a method for determining an error in the measurement of the angular position of a continuous rotation motor having one or more phases, particularly a timepiece motor, the motor comprising a rotating rotor, characterized in that the method comprises the following steps, consisting in: 
- detecting each instant when the value of one of the back electromotive forces is zero,
 - storing a time corresponding to each detected instant, 
- measuring several time intervals between two instants detected in the same revolution of the motor, 
- comparing the measured time intervals to reference time intervals to deduce the reference intervals to which they correspond, and 
- determining an angular position measurement error if the measured intervals do not correspond to the expected reference intervals.
With respect to claim 14, the Prior Art does not teach a system for determining an error and correcting the angular position measurement of a continuous rotation motor having one or more phases, particularly a timepiece motor, the motor comprising a rotating rotor, characterized in that the system includes: 
- a unit for monitoring the back electromotive forces of the phases of the motor, the monitoring unit being configured to detect each phase when the value of the back electromotive forces is zero, 

	Claims 1-16 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERICK D GLASS/Primary Examiner, Art Unit 2846